Appeal from so much of an order of the Supreme Court at Special Term, entered November 1, 1976 in Delaware County, as denied defendant’s motion for consolidation. This protracted litigation brings to this court for resolution the exercise of discretion by the trial court in denying an application to consolidate two actions brought by the respective parties. The plaintiff sued the defendant for enforcement of a foreign judgment of divorce. Defendant counterclaimed for modification of certain terms and conditions of the decree, relating primarily to alimony and support, and further sought to defeat an application for a judgment for arrears. All pretrial disclosure proceedings were completed and the case was placed on the Supreme Court, Trial Term Calendar. Thereafter, the plaintiff commenced a second action seeking certain relief on the ground that several conveyances of real property by the defendant were fraudulent. The plaintiff moved to transfer the first action to the Family Court of Delaware County, and defendant cross-moved to consolidate both actions in Supreme Court. The trial court, finding that the only issues in the first action were those of alimony, support and arrears, granted the motion to transfer said action to the Family Court and denied the cross motion for consolidation in Supreme Court. A motion to consolidate is addressed to the discretion of the court *1015(CPLR 602). If the instant motion for consolidation were granted, there would have been certain delay because there had been no pretrial discovery proceedings in the second action. The question of delay resulting from consolidation prejudices the rights of the parties in an action in which trial is imminent and is a matter for the consideration and discretion of the Trial .Judge. We see no basis herein to disturb the order from which this appeal has been taken. Order affirmed, with costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.